DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 9 and 17, the limitations “if the battery is capable of supplying and/or permitted to supply the commanded power or torque over a time period based on a state of charge of the battery”, on lines 3-5 of claim 1, lines 6-8 of claim 9 and lines 5-6 of claim 17; “if the battery is capable of supplying and/or permitted to supply the commanded power or torque over the time period”, on lines 6-7 of claim 1, lines 9-10 of claim 9 and lines 7-8 of claim 17, and “if the battery is not capable of supplying and/or not permitted to supply the commanded power or torque over the time period, the control system outputs an available maximum power or torque command corresponding to an available maximum power or torque over the time period that is less than the commanded power or torque”, on lines 9-13 of claim 1, lines 12-16 of claim 9 and lines 10-13 of claim 17, render the claims indefinite. Claims are indefinite because the claims do not positively recite the invention. The use of the “if” clause is not a positive recitation of the invention and should be changed. See In re Collier 158 USPQ 266 (CCPA 1968).  Note: “if” is not indefinite if we know what the claimed limitation means.  However, when the other claimed limitations are met by the references, then the claimed limitations with the “if” clause has not been given patentable weight since that might not happen at all.
Claims 2-8 and 10-16 are rejected due to their dependencies on base claims 1 and 9, respectively.
For claims 3 and 11, the limitation “the comparison module is configured to output the input power or torque command if the commanded power or torque is less than the available maximum power or torque, wherein the comparison module is configured to output the available maximum power or torque command if the commanded power or torque is greater than the available maximum power or torque”, render the claims indefinite. Claims are indefinite because the claim does not positively recite the invention. The use of the “if” clause is not a positive recitation of the invention and should be changed. See In re Collier 158 USPQ 266 (CCPA 1968).  Note: “if” is not indefinite if we know what the claimed limitation means.  However, when the other claimed limitations are met by the references, then the claimed limitations with the “if” clause has not been given patentable weight since that might not happen at all.
For claim 1, the limitation “an available maximum power” is recited on line 12.  It is unclear whether this “an available maximum power”, on line 12, is the same “an available maximum power”, on line 11 or different “an available maximum power”, on line 11. Clarification is required.
For claim 2, the limitation “the power” recites on line 2. However, claim 1 recites “an input power” and “a commanded power”, on line 2 and “a available maximum power”, on line 11. Therefore, it is not clear which power, the input current, the commanded power or the available maximum of claim 1, that “the power” on line 2 of claim 2 is referring to. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juang el al. (hereinafter Juang, US 2018/0086222 A1).
For claim 1, Juang discloses a control system for an electric motor powered by a battery (Fig. 1 of Juang discloses a control system 100 for an electric motor 140 powered by a battery 110 – see Juang, Fig. 1, paragraphs [0005] and [0020]), configured to receive an input power or torque command corresponding to a commanded power or torque (Figs. 1 and 7 of Juang disclose the motor 140 which is configured to receive an input power or torque command corresponding to a commanded power or torque – see Juang, Figs. 1 and 7, paragraph [0018]),
wherein the control system is configured to determine if the battery is capable of supplying and/or permitted to supply the commanded power or torque over a time period based on a state of charge of the battery (Figs. 1, 5B-5C and 7 of Juang disclose the control system 100 which is configured to determine if the battery 110 is capable of supplying and/or permitted to supply the commanded power or torque over a time period based on a state of charge of the battery 110 – see Juang, Figs. 1, 5B-5C and 7, paragraphs [0023]-[0024], [0030], lines 1-5; [0033] and [0058]), 
wherein the control system is configured such that if the battery is capable of supplying and/or permitted to supply the commanded power or torque over the time period, the control system outputs the input power or torque command (see Juang, Figs. 1 and 7, paragraphs [0023]-[0024], [0030], lines 1-5; [0033] and [0058]), and 
wherein the control system is configured such that if the battery is not capable of supplying and/or not permitted to supply the commanded power or torque over the time period, the control system outputs an available maximum power or torque command corresponding to an available maximum power or torque over the time period that is less than the commanded power or torque (see Juang, Figs. 1 and 7, paragraphs [0058]-[0059]).
For claim 17, Juang discloses a non-transitory computer readable medium having computer executable instructions configured to cause a computer to perform a method (Juang discloses a non-transitory computer readable medium having computer executable instruction configured to cause a computer to perform a method – see Juang, Fig. 7, paragraphs [0057]-[0058 and [0061]-[0064]), the method comprising:
receiving an input power or torque command corresponding to a commanded power or torque (Figs. 1 and 7 of Juang disclose the motor 140 which is configured to receive an input power or torque command corresponding to a commanded power or torque – see Juang, Figs. 1 and 7, paragraph [0018]);
determining if the battery is capable of supplying and/or permitted to supply the commanded power or torque over a time period based on a state of charge of a battery (Figs. 1, 5B-5C and 7 of Juang disclose the control system 100 which is configured to determine if the battery 110 is capable of supplying and/or permitted to supply the commanded power or torque over a time period based on a state of charge of the battery 110 – see Juang, Figs. 1, 5B-5C and 7, paragraphs [0023]-[0024], [0030], lines 1-5; [0033] and [0058]),
wherein if the battery is capable of supplying and/or permitted to supply the commanded power or torque over the time period, controlling a motor control module or an electric motor to cause the electric motor to output the commanded power or torque (see Juang, Figs. 1 and 7, paragraphs [0023]-[0024], [0030], lines 1-5; [0033] and [0058]), and
wherein if the battery is not capable of supplying and/or not permitted to supply the commanded power or torque over the time period, controlling the motor control module or the electric motor to cause the electric motor to output an available maximum power or torque over the time period that is less than the commanded power or torque (see Juang, Figs. 1 and 7, paragraphs [0058]-[0059]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Juang el al. (hereinafter Juang, US 2018/0086222 A1).
For claim 2, Juang discloses the system of claim 1, wherein control system includes a comparison module configured to receive the available maximum power or torque over the time period and to receive the power or torque command, and to determine whether to output the input power or torque command or to output the available maximum power or torque command (see Juang, Figs. 5B-5C and 7, paragraphs [0058]-[0059]. It is noted that Juang discloses the control system which is silent for disclosing specifically a comparison module. However, Juang discloses “the powertrain control circuitry 760 may update or modify a pedal map based on the predicted response of the battery to a current or torque request”, on paragraph [0058], lines 3-5, which implies that the power control circuitry 760 includes a comparison module for comparing between predicted response of the battery and torque request, Thus, Juang is obvious to include a comparison module. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Juang to include a comparison module for purpose of controlling motor control system efficiently. 
For claim 3, Juang discloses the system of claim 2, wherein the comparison module is configured to output the input power or torque command if the commanded power or torque is less than the available maximum power or torque, wherein the comparison module is configured to output the available maximum power or torque command if the commanded power or torque is greater than the available maximum power or torque (see Juang, Fig. 7, paragraphs [0058]-[0059]).
For claim 4, Juang discloses the system of claim 2, wherein the control system includes a battery model module operatively connected to the comparison module and configured to receive an SOC of the battery and to determine the available maximum power or torque over the time period based on a state of charge of the battery, the battery model module configured to output the available maximum power or torque over the time period to the comparison module (Figs. 1 and 7 of Juang disclose the control system 100 which  includes a battery model module 160 operatively connected to the comparison module 760 and configured to receive an SOC of the battery 110 and to determine the available maximum power or torque over the time period based on a state of charge of the battery, the battery model module 160 configured to output the available maximum power or torque over the time period to the comparison module 760 – see Juang, Figs. 1 and 7, paragraphs [0056]-[0059]).
Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Juang el al. (hereinafter Juang, US 2018/0086222 A1) in view of Morrison (US 2015/0353192 A1).
For claims 5 and 13, Juang discloses all limitation as applied to claim 4 or claim 12. Juang discloses the control system which is silent for including a flight mode counter module operatively connected to the battery model module to provide the time period to the battery model module, wherein the time period is a remaining flight time. However, Morrison discloses the control system which is similar as Juang’s control system (see Morrison, Fig. 1, paragraph [0011). Morrison discloses the control system which includes a flight mode counter module operatively connected to the battery model module to provide the time period to the battery model module, wherein the time period is a remaining flight time (Figs. 1-2 and 4 of Morrison disclose the control system includes a flight mode counter module 32 operatively connected to the battery model module 18 to provide the time period to the battery model module 18, wherein the time period is a remaining flight time – see Morrisson, Figs. 1-2 and 4, paragraphs [0027]-[0028], [0032], [0037], [0039] and [0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Juang to incorporate teaching of Morrison for purpose of Obtaining stability and safety of the vehicle.
For claims 6 and 14, Juang in view of Morrison disclose the system of claim 5 or claim 13, wherein the flight mode counter module is configured to receive a maximum time and a flight phase and to output the remaining flight time (see Morrison, Figs. 1 and 4, paragraphs [0027], [0037] and [0065]. It is noted that “remaining flight duration”, on paragraph [0065], lines 4, also indicates a maximum time).
For claims 7 and 15, Juang discloses all limitation as applied to claim 4 or claim 10. Juang discloses the system which is silent for, including a power draw module configured to receive an input torque command and a motor speed, and to output an input power command to the comparison module. However, Morrison discloses the system which is similar as Juang’s system (see Morrison, Fig. 1, paragraph [0011). Morrison discloses the system which includes a power draw module configured to receive an input torque command and a motor speed, and to output an input power command to the comparison module (Morrison discloses the system which includes a power draw module 32 configured to receive an input torque command and a motor speed, and to output an input power command to the comparison module -- see Morrisson, Figs. 1-2 and 4, paragraphs [0028], [0037] and [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Juang to incorporate teaching of Morrison for purpose of controlling power supplied to electric aircraft powerplant efficiently. 
For claims 8 and 16, Juang in view of Morrison disclose the system of claim 7 or claim 15, further comprising a motor control module operatively connected to the comparison module to receive either the input power command or the available maximum power command, and to receive a motor speed, and wherein the motor control module is configured to control the electric motor to output a torque (Fig. 1-2 of Morrison discloses a motor control module 24 which is operatively connected to the comparison module 32 to receive either the input power command or the available maximum power command, and to receive a motor speed, and wherein the motor control module is configured to control the electric motor 28 to output a torque – see Morrison, Figs. 1-2, paragraphs [0028] and [0037]).
For claim 9, Juang discloses a hybrid electric or fully electric aircraft powerplant (Fig. 1 of Juang discloses a electric vehicle 100 – see Juang, Fig. 1, paragraph [0020]. Juang is silent for disclosing a hybrid electric or fully electric aircraft powerplant. However, Morrison discloses electric vehicle or a hybrid electric or fully electric aircraft powerplant – see Morrison, Fig. 1, paragraphs [0003] and [0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Juang to incorporate teaching of Morrison for purpose of controlling power supplied to electric aircraft powerplant efficiently), comprising: 
an electric motor powered by a battery (Fig. 1 of Juang discloses an electric motor 140 powered by a battery 110 – see Juang, Fig. 1, paragraphs [0005] and [0020]); and 
a control system configured to provide power to the electric motor, the control system configured to receive an input power or torque command corresponding to a commanded power or torque (Fig. 1 of Juang discloses a control system 100 configured to provide power to the electric motor 140, the control system configured to receive an input power or torque command corresponding to a commanded power or torque – see Juang, Figs. 1 and 7, paragraphs [0005], [0018] and [0020]), 
wherein the control system is configured to determine if the battery is capable of supplying and/or permitted to supply the commanded power or torque over a time period based on a state of charge of the battery (Figs. 1, 5B-5C and 7 of Juang disclose the control system 100 which is configured to determine if the battery 110 is capable of supplying and/or permitted to supply the commanded power or torque over a time period based on a state of charge of the battery 110 – see Juang, Figs. 1, 5B-5C and 7, paragraphs [0023]-[0024], [0030], lines 1-5; [0033] and [0058]), 
wherein the control system is configured such that if the battery is capable of supplying and/or permitted to supply the commanded power or torque over the time period, the control system outputs the input power or torque command (see Juang, Figs. 1 and 7, paragraphs [0023]-[0024], [0030], lines 1-5; [0033] and [0058]), and 
wherein the control system is configured such that if the battery is not capable of supplying and/or not permitted to supply the commanded power or torque over the time period, the control system outputs an available maximum power or torque command corresponding to an available maximum power or torque over the time period that is less than the commanded power or torque (see Juang, Figs. 1 and 7, paragraphs [0058]-[0059]). 
For claim 10, Juang in view of Morrison disclose the system of claim 9, wherein control system includes a comparison module configured to receive the available maximum power or torque over the time period and to receive the power or torque command, and to determine whether to output the input power or torque command or to output the available maximum power or torque command (see Juang, Figs. 5B-5C and 7, paragraphs [0058]-[0059]. It is noted that Juang discloses the control system which is silent for disclosing specifically a comparison module. However, Juang discloses “the powertrain control circuitry 760 may update or modify a pedal map based on the predicted response of the battery to a current or torque request”, on paragraph [0058], lines 3-5, which implies that the power control circuitry 760 includes a comparison module for comparing between predicted response of the battery and torque request, Thus, Juang is obvious to include a comparison module. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Juang to include a comparison module for purpose of controlling motor control system efficiently. 
For claim 11, Juang in view of Morrison disclose the powerplant of claim 10, wherein the comparison module is configured to output the input power or torque command if the commanded power or torque is less than the available maximum power or torque, wherein the comparison module is configured to output the available maximum power or torque command if the commanded power or torque is greater than the available maximum power or torque (see Juang, Fig. 7, paragraphs [0058]-[0059]).
For claim 12, Juang in view of Morrison disclose the powerplant of claim 11, wherein the control system includes a battery model module operatively connected to the comparison module and configured to receive an SOC of the battery and to determine the available maximum power or torque over the time period based on a state of charge of the battery, the battery model module configured to output the available maximum power or torque over the time period to the comparison module (Figs. 1 and 7 of Juang disclose the control system 100 which  includes a battery model module 160 operatively connected to the comparison module 760 and configured to receive an SOC of the battery 110 and to determine the available maximum power or torque over the time period based on a state of charge of the battery, the battery model module 160 configured to output the available maximum power or torque over the time period to the comparison module 760 – see Juang, Figs. 1 and 7, paragraphs [0056]-[0059]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846